EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Charles E. Fredericks on 1-24-2022.
The application has been amended as follows: 
Claim 1 has been amended as follows:
In lines 2-3, “being concentric with each other without regard for longitudinal curvature in the reel shaft and useable as a connection point for further machining operations.” has been amended to: — being concentric with each other and configured to be useable as a connection point for sharpening a reel blade without regard for longitudinal curvature in the reel shaft. —

Claim 2 has been amended as follows:
In line 3, “grooves as an equal diameter” has been amended to: — grooves has an equal diameter —

Claim 10 has been amended as follows:
In line 8, “are concentric without regard to a longitudinal curvature of the shaft;” has been amended to: — are concentric and configured to be used as datums during a grinding operation without regard to a longitudinal curvature of the shaft; —



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J BEHRENS whose telephone number is (303)297-4336. The examiner can normally be reached M-F 9am-2pm MST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on 5712726998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM J BEHRENS/               Primary Examiner, Art Unit 3671